Computershare 530 – 8th Avenue SW, 6th floor Calgary AB, T2P 3S8 www.computershare.com Date:February 6, 2014 To:All Canadian Securities Regulatory Authorities New York Stock Exchange Subject:TALISMAN ENERGY INC. Dear Sirs: We advise of the following with respect to the upcoming Meeting of Security Holders for the subject Issuer: Meeting Type:Annual General Meeting Record Date for Notice of Meeting:March 10, 2014 Record Date for Voting (if applicable):March 10, 2014 Beneficial Ownership Determination Date:March 10, 2014 Meeting Date: May 7, 2014 Meeting Location (if available): Calgary, AB Issuer sending proxy related materials directly to NOBO: No Issuer paying for delivery to OBO: Yes Notice and Access (NAA) Requirements: NAA for Beneficial HoldersNo NAA for Registered HoldersNo Voting Security Details: DescriptionCUSIP NumberISIN COMMON 87425E103 CA87425E1034 Sincerely, Computershare Agent for TALISMAN ENERGY INC.
